Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 1 of 48 PagelD: 6549

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

MELANIE MCGUIRE,
Civil Action No. 18-3411 (MAS)

Petitioner,
v. : OPINION

THE ATTORNEY GENERAL OF
THE STATE OF NEW JERSEY, etal.,

Respondents.

 

SHIPP. District Judge
Petitioner. Melanie McGuire (“Petitioner”). filed an Amended Petition for Writ of Habeas
Corpus under 28 U.S.C. § 2254. (Am. Pet.. ECF No. 3.) Respondents, the Attorney General of
the State of New Jersey and Sarah Davis, filed an Answer. (Answer, ECF No. 7.) For the reasons
stated herein, the Amended Petition is DENIED and a certificate of appealability shall not issue.
1. BACKGROUND
A. The Underlying State Court Proceeding
The New Jersey Superior Court. Appellate Division, in its opinion on Petitioner's direct
appeal. succinctly set forth the facts underlying Petitioner's conviction as follows:
Defendant and William “Bill” McGuire were married in 1999. They
lived with their two boys in an apartment in Woodbridge. Bill
worked as a computer program analyst for a college in Newark.
Defendant worked as a nurse for a medical practice in Morristown.
On April 28. 2004, they closed on the purchase of the first home
they would own. They then returned to their Woodbridge

apartment, and Bill called the gas company at 5:37 p.m. to transfer
their account to the new house. At 5:44 p.m. and 3:59 p.m., he called
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 2 of 48 PagelD: 6550

two good friends to tell them happily he had completed the purchase
of his new house.

Later that evening, Bill did not return a call from the seller of the
house, as he had done promptly on prior occasions. There is no
evidence that Bill ever spoke to anyone again after 6:10 p.m. on
April 28, 2004, other than perhaps defendant. Bill's silence was
unusual because he was normally very active on his telephones and
Blackberry, both socially and for work.

On three dates from May 5 to May 16. 2004, Bill’s body was found
in the waters near the Chesapeake Bay Bridge-Tunnel in Virginia.
The body had been cut into three sections, drained of blood, wrapped
in garbage bags, and packed into three matching suitcases. The
medical examiner in Virginia found two bullets in the torso, and
separate entrance and exit bullet wounds to the head and the chest.
Also found in one of the suitcases was a blanket with markings from
a hospital supply company.

Four weeks after Bill disappeared. the police notified defendant that
her husband’s body had been found and identified. In October 2004.
New Jersey authorities took over jurisdiction of the murder
investigation from Virginia. in June 2005. defendant was arrested
and charged with Bill's murder.

(App. Div. Direct Appeal Op. 2-3, ECF No. 9-8.)

In October 2003, a New Jersey grand jury indicted Petitioner on the following charges:
first-degree murder. in violation of N.J. Stat. Ann. § 2C:11-3: second-degree possession of a
weapon for an unlawful purpose, in violation of NJ. Stat. Ann. § 2C:39-4a; second-degree
desecration of human remains, in violation of N.J. Stat. Ann. § 2C:22-1: and third-degree perjury.
in violation of N.J. Stat. Ann. § 2C:28-1. (id at 4.) In October 2006. a second indictment was
issued which charged Petitioner with two counts of third-degree hindering prosecution. in violation
of N.J. Stat. Ann. §$§ 2C:29-3(b)(4), 2C:2-6: fourth-degree tampering with or fabricating physical
evidence, in violation of N.J. Stat. Ann. § 2C:28-6(2): fourth-degree making of a false report to

law enforcement, in violation of N.J. Stat. Ann. § 2C:28-4a: and four counts of third-degree

possession of a controfled dangerous substance. in violation of N.J. Stat. Ann. § 2C:35-!0a(1).

i~
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 3 of 48 PagelD: 6551

(Indictment *6-13, ECF No. 9-2.)' The two indictments were consolidated for trial purposes.
(App. Div. Direct Appeal Op. 4.)

The case proceeded to a jury trial where the prosecution called 64 witnesses, Petitioner
called 16 witnesses, and the Court qualified a total of 21 expert witnesses. (/d.) After 23 days of
trial and three days of deliberation, the jury entered a quilty verdict on all four charges of the first
indictment and acquitted Petitioner of all the charges in the second indictment. (/d. at 4-3.) The
court sentenced Petitioner to life in prison on the murder charge, which was merged with the
weapons offense for sentencing purposes, subject to the provisions of New Jersey’s No Early
Release Act, N.J. Stat. Ann. § 2C:43-7.2. (/d. at 5.) The court also sentenced Petitioner to a
concurrent ten-year prison term on the desecration of human remains charge and a consecutive
five-year prison term on the perjury charge. (/e/.}

The Appellate Division affirmed Petitioner's convictions in a detailed 89-page decision.
(See generally id.) Petitioner thereafter filed a petition for certification to the New Jersey Supreme
Court, which was denied. (N.J. Sup. Ct. Order, Sept. 22. 2011, ECF No. 9-12.)

Following her direct appeal. Petitioner filed a petition for post-conviction relief (“PCR™)
in the Superior Court. (PCR Pet., ECF No. 9-13.) The PCR petition alleged that Petitioner
received ineffective assistance of counsel in violation of the Sixth Amendment. (See id, § 10(a).)
In a written decision tssued following oral argument on the PCR petition, the Superior Court denied
relief. (Law Div. Op. 24, ECF No. 9-14.) The Appellate Division affirmed that decision, (App.
Div. PCR Op., Aug. 7, 2017, ECF No. 9-18). and the New Jersey Supreme Court denied

certification, (N.J. Sup. Ct. PCR Order, Jan. 29, 2018. ECF No, 9-22).

 

' Page numbers proceeded by an asterisk refer to the page number on the ECF header.

3
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 4 of 48 PagelD: 6552

B. Petition for Writ of Habeas Corpus

Petitioner filed the instant action on March 9, 2018. (Pet. 2. ECF No. |.) She later filed an
Amended Petition on April 30, 2018. (Am. Pet. *I.) The Amended Petition raises five grounds
for relief. (/d. at *14—-22.) In Ground One, Petitioner claims that jury taint deprived her of a fair
trial. (fe. at *14.) In Ground Two, Petitioner asserts various incidents of prosecutorial misconduct.
(dd. at *15.) In Ground Three, Petitioner challenges three evidentiary rulings made by the trial
court. (/ed at *17.) In Ground Four. Petitioner raises several ineffective assistance of counsel
claims related to her counsel's apparent failure to properly investigate certain issues. (fad. at *18—
19.) And, in Ground Five. Petitioner asserts that her right to effective assistance of counsel was
violated as a result of the retainer agreement with her attorney. “in which counsel agreed to pay
for any expert witnesses[.]” (/ef at *20.) Petitioner argues that this provision created a conflict
between her and her counsel because he “had a financial interest in saving money™ by not hiring
expert witnesses. (/ci.}

Respondents filed an answer in which they argue that Petitioner has failed to state a claim
for habeas relief. (Answer 7-8.) Petitioner thereafter filed a reply. (Reply. ECF No. 8.) The
matter is now fully briefed and ripe for disposition.

li. STANDARD OF REVIEW

Under the Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”). “a district
court shall entertain an application for a writ of habeas corpus in behalf of a person in custody
pursuant to the judgment of a State court only on the ground that [sJhe is in custody in violation of
the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). When a claim has
been adjudicated on the merits in state court proceedings. a writ of habeas corpus shall not issue

unless the adjudication of the claim.
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 5 of 48 PagelD: 6553

(1) resulted tn a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law. as

determined by the Supreme Court of the United States; or (2)

resulted in a decision that was based on an_ unreasonable

determination of facts in light of the evidence presented in the State

court proceeding.
28 U.S.C. § 2254(d); see also Parker vy. Matthews, 567 U.S. 37, 40 (2012) (citing § 2254(d));
Conover vy. Main, 601 F. App’x 112, 114 (3d Cir. 2015) (citing § 2254(d)). With respect to
§ 2254(d)(1), “clearly established Federal law . . . includes only the holdings, as opposed to the
dicta, of [the Supreme Court’s} decisions{,]” as of the time of the relevant state-court decision.
White v. Woodall, 572 U.S. 415, 419 (2014) (internal quotation marks omitted) (quoting Howes v.
Fields, 565 U.S. 499, 505 (2012)). As for § 2254(d)(2), a state court decision is based on an
unreasonable determination of the facts only if the state court's factual findings are objectively
unreasonable in light of the evidence presented in the state-court proceeding. Miller—El v.
Cockrell, 537 U.S, 322, 340 (2003). Furthermore, federal courts must follow a highly deferential
standard when evaluating, and thus give the benefit of the doubt to, state court decisions. See
Felkner v. Jackson, 562 U.S. 594, 598 (2011); Eley v. Erickson, 712 F.3d 837, 845 (3d Cir. 2013).
If. DISCUSSION

A. Ground One — Jury Taint
In Ground One, Petitioner claims that “jury taint” deprived her of her right to a fair trial.

(Am. Pet. *14.) Specifically, Petitioner contends that

(1) the jurors were repeatedly exposed to highly inflammatory

media accounts; (2) the trial court did not voir dire the jurors

properly; (3) the trial court failed to investigate evidence that jurors

may have been posting to internet message boards during their

deliberations: and (4) the trial court applied the wrong standard and
burden of proof to the allegations of jury taint.
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 6 of 48 PagelD: 6554

(/d. at *14.) Petitioner's claims appear to relate to two separate incidents involving jurors that
occurred at trial.
i. Media Accounts of Trial and Voir Dire
Petitioner's first two subclaims appear to relate to correspondence sent to the jury by an

excused juror. Shortly before the conclusion of trial, a juror (“Juror I4°) was excused due to the
flooding of her home. (App. Div. Direct Appeal Op. 74.) After the jury began deliberating. the
court clerk found in the jury room a letter from Juror 14, addressed to the other jurors, that read:

To all -

| cannot believe | am not there to see this through with all of you. |

feel a little disappointed, although | can’t say I’m not relieved as

well. Lhad prayed on Sunday for help with the awesome task ahead

of me this week and he sent wind and rain and | was excused.

Careful what you pray for. right?

lam praying for all of you today, that you will have the wisdom to
do what is right.

I have to tell you I spent all day yesterday reading blogs and

watching closing arguments. It was so tempting to blog back. but I
did not.

Linda — [| am the one w/ hard eyes ;:) and | intrigue the bloggers.
They talk about us, but nothing terrible.

Deb & Rafik — you must feel some relieve [sic] today too. Deb. if

you get a moment (like you won't have all day) call me. [phone

number].

Good luck to you all. You are in my thoughts.
(id. at 74-75 (alterations in original) (emphasis in original).) After the letter was found. the trial
judge spoke with Juror 14 on the telephone and questioned her about the letter on the record with

counsel present:

The excused juror said that she had left the note on the windshield
of Juror 5°s car. Her purpose was to express support for her fellow

6
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 7 of 48 PagelD: 6555

Jurors. Regarding the meaning she intended by her advice to “do
what is right,” Juror [4 said she was a religious person who prayed
for help in making the right decision, but she did not know what the
right decision was in this case. She also never discussed her views
about a verdict with the other jurors. Asked what she meant by the
comment about “hard eyes,” Juror 14 said one of the jurors had been
told about an internet blog referring to a juror with hard eyes, and
the jurors had attempted to guess who that juror was. Juror 14 could
recall no other discussions of material from the internet or news
media.

(id, at 75-76.) The trial judge then conducted a voir dire of each remaining juror about Juror 14°s
note and each juror “said that they did not interpret the note as urging them to reach a verdict either
way, and Juror 14 had not expressed her opinion of the outcome before being excused.” (dd. at
76.) When pressed, each juror also stated that “the note had not and would not influence their
decision.” (/e,) Some jurors seemed generally aware of media coverage of the trial and a few
jurors were aware of a blogger “who sits in the benches and depicts who everyone is.” (/d. at 77
(internal quotation marks omitted).) All the jurors denied obtaining factual information about the
trial and case from any outside source. (/cd/.)

The Appellate Division, acknowledging Petitioner's right to an impartial jury under the
United States and New Jersey Constitutions, determined that the “[t]he evidence developed
through the court’s careful voir dire of the jurors affirmatively established that exposure to
extrinsic blogger information had not and would not affect their decision.” (/d. at 78, 80.) Indeed.
the Appellate Division observed that:

There was also no evidence that any juror was personally active on
the internet regarding the case while serving as a juror. The judge
questioned the jurors thoroughly and determined that the
information concerning the internet postings was passed on to the
jury second-hand. Each of the jurors denied accessing the internet
personally; each denied reading any blogs or message boards. The
judge observed the jurors’ responses and demeanor, and he accepted

their credibility. Furthermore. the jurors” assurances were implicitly
confirmed by Juror [4's note.
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 8 of 48 PagelD: 6556

(/d, at 82-83.) The Appellate Division explained that Juror |4°s letter was merely “an innocuous
expression of goodbye and good luck.” (/e. at 81.)

“The Due Process Clause of the Fourteenth Amendment guarantees state criminal
defendants the right to a trial by an impartial finder of fact.” Barry v. Bergen Cnty. Prob. Dep't.
128 F.3d 152. 163 (3d Cir, 1997) (citing Aforgan vy. filinois, 304 U.S. 719, 726 (1992) and Irvin v,
Dowd, 366 U.S. 717, 721-22 (1961)). Inherent within this constitutional protection is the right to
be tried by a jury that is free from outside influence. Sheppard v. Maxwell, 384 U.S. 333, 362-
363 (1966) (“Due process requires that the accused receive a trial by an impartial jury free from
outside influences.”). Indeed, the Supreme Court in Sheppard explained:

Given the pervasiveness of modern communications and the
difficulty of effacing prejudicial publicity from the minds of the
jurors, the trial courts must take strong measures to ensure that the
balance is never weighed against the accused. And appellate
tribunals have the duty to make an independent evaluation of the
circumstances. Of course. there is nothing that proscribes the press
from reporting events that transpire in the courtroom. .. . If publicity
during the proceedings threatens the fairness of the trial. a new trial
should be ordered. But we must remember that reversals are but
palliatives; the cure lies in those remedial measures that will prevent
the prejudice at its inception. The courts must take such steps by
rule and regulation that will protect their processes from prejudicial

outside interferences.
le.

In Reamer v. United States, the Supreme Court held that “[i]n a criminal case. any private
communication, contact. or tampering directly or indirectly, with a juror during a trial about the
matter pending before the jury is. for obvious reasons, deemed presumptively prejudicial[.|” 347
U.S. 227, 229 (1954). The presumption of prejudice. however. may be rebutted by the
Government's showing. after notice to defendant and a hearing. “that such contact with the juror

was harmless to the defendant.” /d. Moreover. “the presumption of prejudice [may be] effectivels
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 9 of 48 PagelD: 6557

rebutted by a juror’s credible profession of impartiality[.]” United States v. Smith, 319 F. Supp.
2d 527, 533 (E.D. Pa. 2004). Remmer’s presumption of prejudice applies only “in cases involving
a ‘direct communication [about the matter pending before the jury] between a juror and a third
party during deliberations.“” Perez v. D‘Hio, No. 16-4767, 2019 WL 3943012. at *11 (D.N.J. Aug.
20, 2019) {alteration in original} (quoting United States v. Lloyd, 269 F.3d 228, 238-39 (3d Cir.
2001)).

Assuming that Juror 14°s note constituted a direct communication between the jury and a
third party, the Appellate Division's decision was neither contrary to. nor an unreasonable
application of this Supreme Court precedent. The trial court conducted, to the extent allowable, a
detailed voir dire of the jury to determine whether Juror !4°s note had any effect on their
deliberations. Each juror indicated that the letter would have no influence on their decision and
that they did not read the letter as urging them to reach a certain outcome. Moreover. Petitioner
has failed to allege any actual prejudice that occurred as a result of the jurors’ receipt of the note
from Juror 14. For these reasons, relief on this claim is denied.

ii. Failure to Investigate Juror Activity on Message Boards

Similarly related to Petitioner's right to a trial by an impartial jury. Petitioner alleges that
the trial court “failed to investigate evidence that jurors may have been posting to internet message
boards during their deliberations[.]” (Am. Pet. *14.) The Court discerns from the Appellate
Division's decision that this claim relates to an issue that arose after trial had concluded. (App.
Div. Direct Appeal Op. 83-84.) !t appears that following trial. Petitioner's counsel “discovered
blog entries suggesting that a member of the jury had posted a message [on the Court TV message
boards] during the trial.” (/) The trial court determined that it was unnecessary to re-interview

the jurors about these postings. (/d. at 84.) Thereafter, counsel contacted Court TV for assistance
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 10 of 48 PagelD: 6558

in locating the post allegedly made by a jury member. (ée/, at 85.) Court TV conducted a search
and found no record of any posting potentially made by a jury member. (dc.)

The Appellate Division determined that Petitioner had not presented evidence that there is
a “realistic possibility” that her right to a fair trial was prejudiced. (/d.) The Appellate Division
held:

[T]he blogger evidence amounted to double hearsay. The messages
we have quoted . . . suggest little likelihood that a member of the
jury wrote the message referenced by other bloggers but never
actually discovered. Weighed against that information were the
statements of jurors that they had no direct exposure to internet
blogs.

Our review of the record discloses neither legal error in the
procedures or standards applied by the trial court, nor abuse of
discretion in its decision that exposure of jurors to extraneous
information did not warrant a new trial.

(id.)

Generally, “[a] criminal defendant is entitled to a determination of his or her guilt by an
unbiased jury based solely upon evidence properly admitted against him or her in court.” Gov't of
Eiev. Dowling, 814 F.2d 134, 138 (3d Cir. 1987) (citing drvin v. Dowd, 366 U.S. 717, 722-23
(1961)). Still. the Supreme Court has recognized that “it ts virtually impossible to shield jurors
from every contact or influence that might theoretically affect their vote.” Swiith v. Phillips, 435
U.S. 209, 217 (1982). Therefore, the Supreme Court has instructed that “[dJue process means a
jury capable and willing to decide the case solely on the evidence before it. and a trial judge ever
watchful to prevent prejudicial occurrences and to determine the effect of such occurrences when
they happen.” J Such determinations are made at voir dire hearings. Aé Based on this Supreme

Court precedent, the Third Circuit has held that “[w]hen a party contends that members of the jury

have been prejudiced by exposure to publicity. courts must examine three prongs: (1) whether the

10)
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 11 of 48 PagelD: 6559

publicity material is prejudicial; (2) whether jurors were exposed to it: and (3) whether the
impartiality of any exposed juror has been compromised.” Pierce v. Bartkowski, 11-5265, 2018
WL 4489679, at *10 (D.N.J. Sept. 19, 2018) (citing Barry, 128 F.3d at 163).

The Court finds that Petitioner has presented no reason to disturb the decision of the
Appellate Division. The trial court considered the evidence presented by counsel about the
message board postings and determined it was information that would be extraneous to the jury in
rendering their decision. Having already conducted voir dire of the jurors regarding the letter from
Juror 14, the trial court was satisfied that the jury was not exposed to internet postings about the
trial. Petitioner has not specifically identified that the impartiality of any juror was compromised
by the alleged postings. Asa result. relief on this claim is denied.

B. Ground Two — Prosecutorial Misconduct

In Ground Two, Petitioner contends that her due process right to a fair trial was violated
by several instances of alleged prosecutorial misconduct. (Am. Pet. *15.) Petitioner specifically
alleges that the prosecutor engaged in misconduct by: (1) referring to hearsay testimony from
George Lowery that the trial court had excluded; (2) making an “unsupported inference” that
Petitioner's handgun, which was never recovered by law enforcement, was the murder weapon;
(3) eliciting “inflammatory” testimony about the condition of the victim's body when it was
recovered; and (4) eliciting allegedly prejudicial testimony from Dr. Miller about an affair he was
having with Petitioner. (/d.) Petitioner also generally alleges that the prosecutor wrongfully
speculated in her closing statement. (/¢.) Each of these claims were raised on Petitioner's direct
appeal.

For a prosecutorial misconduct claim to warrant federal habeas relief. the prosecutor's

comments must have “so infected the trial with unfairness as to make the resulting conviction a
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 12 of 48 PagelD: 6560

denial of due process.” Darden v. Wainwright. 477 U.S. 168, 181 (1986) (internal quotation marks
omitted) (quoting Donnelly v. DeChristoforo. 416 U.S. 637. 644 (1974)). “[I]t is not enough that
the prosecutors’ remarks were undesirable or even universally condemned.” /d. (internal quotation
marks and citation omitted). When a prosecutor's comments raise appropriate considerations
relevant to the criminal case, there is no prosecutorial misconduct. Parker. 567 U.S. at 47-48. In
reviewing a claim of prosecutorial misconduct on a petition for habeas relief. “Supreme Court
precedent counsels that the reviewing court must examine the prosecutor's offensive actions in
context and in light of the entire trial, assessing the severity of the conduct. the effect of the curative
instructions, and the quantum of evidence against the defendant.” Moore v. Morton, 255 F.3d 95.
107 (3d Cir. 2001).
i. George Lowery Testimony
Petitioner's first prosecutorial misconduct claim relates to the prosecutor's use of hearsay

testimony from witness George Lowery in her closing statement. (Am. Pet. *15.) Mr. Lowery.
who worked with the victim before his death, testified that he had a discussion with the victim
about purchasing a firearm around three months before the victim disappeared, (Apr. 9, 2007
Trans. 168:16-169:3. ECF No. 9-71.) During closing arguments. defense counsel argued:

And lastly. you know, in April of 2004. Bill McGuire was talking

about the purchase ofa gun. undisputed. Well. the State will dispute

it, but a co-worker of his. George Lowery came in here and said he

told them, he told law enforcement October of 2005 that Bill

McGuire and he had a conversation about the purchase ofa gun, and

they never reached out to him again. ... They wanted nothing to do

with this guy. because that also corroborates everything Melanie

McGuire has been saying on these tapes they have been listening to

about Bill wanted [sic] a gun and he couldn't get one because he was

a convicted felon and she had to buy one for him.

(Apr. 16, 2007 Trans. 81:12-25, ECF No. 9-77.)

In response. the State argued during closing arguments:

12?
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 13 of 48 PagelD: 6561

You heard from Mr. Lowery on the defense case who told you, and
this is in the transcript, he had a conversation with Bill about
purchasing a gun, but there is no evidence before you or during this
trial that Bill wanted to purchase a gun.

Look at the question and look how it’s worded . . . | wouldn't put

much stance [sic] on what Mr. Lowery said; but even so, what he
said was there was a conversation with Bill McGuire about
purchasing a gun. Not, not that Bill McGuire wanted to purchase a
gun. and that’s a very. very distinct and important difference.

There is no evidence before you except for what the defendant says
herself as an excuse that Bill McGuire wanted that gun.

(Apr. 17, 2007 Trans. 42:8-43:13, ECF No. 9-78 (emphasis added).) Defense counsel did not
object to the prosecutor's statement.

On direct appeal, Petitioner argued that the prosecutor's description of Mr. Lowery’s
testimony in her closing statement constituted prosecutorial misconduct: the Appellate Division
disagreed. The Appellate Division held that defense counsel's summation had “misrepresented
the time when Lowery’s conversation with Bill had occurred, and his remarks exaggerated that
Lowery’s testimony corroborated ‘everything’ defendant had said about a gun.” (App. Div. Direct
Appeal Op. 65.) The Appellate Division also found, however, that defense counsel did not
“misrepresent the actual content of Lowery’s testimony” and that the prosecutor's response,
therefore “exceeded the scope of inaccuracies in defense counsel's summation.” (dl, at 65-66.)
Nevertheless, the Appellate Division held that the prosecutor's remarks were “harmless” when
viewed in the context of the entire summation and all the evidence presented at trial. (/d. at 66-
67.) Thus. the Appellate Division found that the challenged remarks did not “raise “a reasonable
doubt as to whether the error led the jury to a result that it otherwise might not have reached."~

(id. at 67 (quoting Srate v. Daniels, 861 A.2d 808, 821 (N.J. 2004)).
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 14 of 48 PagelD: 6562

Upon this Court's review of the prosecutor's closing remarks, within the context of the
entire tria!, the Court does not find that they denied Petitioner a fair trial. The prosecutor's remarks
responded to defense counsel's misrepresentations about Mr. Lowery’s testimony and aimed to
clarify the misstatements in defense counsel's summation. Even if the prosecutor's comments did
exceed “the scope of inaccuracies in defense counsel's summation,” when placed in context of the
entire trial, the prosecutor's comments did not “so infect{] the trial with unfairness as to make the
resulting conviction a denial of due process.” (App. Div. Direct Appeal Op. 66-67): Darden, 477
U.S. at 181 (internal quotation marks and citation omitted): see also Moore, 255 F.3d at 105. As
the Appellate Division stated, “the prosecutor's lengthy summation thoroughly and meticulously
covered the mass of circumstantial and forensic evidence” against Petitioner. (App. Div. Direct
Appeal Op. 66-67.) Furthermore, whether the victim wanted to purchase a firearm “did not refute
evidence that defendant had used the gun to kill him.” (/d. at 67.) Thus, this Court does not find
that the state courts” adjudication of this claim was contrary to, or an unreasonable application of.
clearly established federal law. Petitioner is not entitled to habeas relief on this claim.

ii. Inference Regarding Handgun

Petitioner next claims that the prosecutor engaged in misconduct by “inferfing] that the
handgun purchased by petitioner was the murder weapon[,|” even though the firearm purchased
by Petitioner was never recovered. (Am. Pet. *15.) At trial, the State introduced testimony that
Petitioner had purchased a Taurus .38 Special handgun and a box of .38 Special wad cutter bullets
two days before her husband’s disappearance. (Mar. 6. 2007 Trans, I44:13—146:18, ECF No. 9-
51.) The State also introduced the testimony of two ballistics experts who testified that the bullets
recovered from the victim's body were 38 Special wad cutter bullets. (Mar. 7. 2007 Trans. 94:2-

101:18. 178:24—-186:6. ECF No. 9-52.) The ballistics experts testified that the bullets had been
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 15 of 48 PagelD: 6563

fired from a single gun with six lands and grooves with a right twist. (¢d. at 95:14-97:13, 181:13—
14.) After using an F.B.I. computer database to compile a list of manufacturers that made guns
with those rifling characteristics, the ballistics experts discovered that Taurus — the manufacturer
of the gun Petitioner had purchased — was one of the possible manufacturers of the murder weapon.
(dd, at 98:4-13, 183:4—-19.)

In her opening statement, the prosecutor stated that “[t]he evidence will show that on April 26,
2004... the defendant purchased such a gun of a make and model absolutely consistent with what
killed her husband[.J” (Mar. 5, 2007 Trans. 14:9-13, ECF No. 9-50.) The prosecutor reiterated this
point again during her summation: “[t]he bullets that were removed from William McGuire's cut-up
remains are consistent with the gun and with the bullets that [Petitioner} purchased earlier.” (Apr. 17,
2007 Trans. 10:1-3.) On direct appeal. the Appellate Division held in dicta that “[w]e reject without
discussion defendant's argument that the prosecutor's opening statement was prejudicial because
it incorrectly told the jury ballistics evidence would prove that the ‘make and model” of the murder
weapon was the same as the gun purchased by defendant.” (App. Div. Direct Appeal Op. 74 1.8.)

Here, the prosecutor's remarks during her opening and closing statements were fair comment
on the evidence. See United States v. Ellison, 804 F. App’x 153. 157 (3d Cir. 2020) (holding that
fair comment on the evidence adduced at trial*” is not prosecutorial misconduct (quoting United
States v. Reilly, 33 F.3d 1396, 1421 (3d Cir. 1994))). The State’s ballistics experts testified that
the bullets recovered from the victim's body were .38 caliber wad-cutter bullets and that, based on
the rifling characteristics. the bullets could have been fired from guns produced by six
manufacturers, including Taurus. (Mar. 7. 2007 Trans. 94:25--98:13. 180:18-183:19.) Prior trial
testimony established that Petitioner had purchased .38 wad-cutter bullets and a Taurus .38
handgun two day's before the victim's disappearance. (Mar. 6, 2007 Trans. 144:13-146:18.) Thus,

the prosecutor's statement that the Taurus firearm Petitioner purchased was “consistent” with the

15
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 16 of 48 PagelD: 6564

type of firearm that killed Petitioner's husband was congruent with the testimony adduced at trial.
The prosecutor's comments simply raised appropriate considerations relevant to the criminal case.
See Parker, 567 U.S. at 47-48. The state courts’ adjudication of this claim was, therefore. not
contrary to, or an unreasonable application of, clearly established federal law. Habeas relief on
this claim is denied.
iii. Condition of Victim’s Body

Petitioner also asserts that the prosecutor engaged in misconduct when she elicited
“inflammatory testimony as to the condition of the victim’s body when it was recovered[.]” (Am.
Pet. *15.) When Petitioner raised this claim in her direct appeal. she more specifically argued that
the State improperly elicited testimony from a witness that the deceased victim’s body was so
“bloated” as to be unrecognizable, (Pet’r’s Direct Appeal Br. 43. ECF No. 9-4.) Petitioner argued
that this statement was only used to inflame the jury and that the trial court failed to issue a curative
instruction, (fd)

At trial, the prosecutor called the victim’s friend. John Rice. to testify. (Apr. 4, 2007 Trans.
14:2, ECF No. 9-68.) Mr. Rice stated that after the victtm’s body had been recovered. the police
released a sketch of the victim to the public. (/d. at 20:22-21:3.) Mr. Rice then contacted the
police. believing the sketch resembled his friend Bill McGuire. (4d, at 2!:4-22:7.) The police
requested Mr. Rice visit headquarters to view photographs of the victim's body. (/c/. at 22:1~7.)
The prosecutor then asked Mr. Rice the following:

[Prosecutor]: And did you look at the photos, sir?
[Mr. Rice]: Yes.

[Prosecutor]: And. sir. did you believe that the photos you looked at
was your friend, Bill?

[Mr. Rice]: They were bloated. No. | did not think,

16
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 17 of 48 PagelD: 6565

[Prosecutor]: And was your wife with you at the time that you
looked at the photos?

[Mr. Rice]: Yes.
(id. at 22:25-23:7.)

Aside from this brief exchange, no other questioning about the photographs occurred and
defense counsel did not object to the prosecutor's questions. move to strike the witness’ answer,
or ask for a curative instruction. (See id. at 22:22—23:12.) The Appellate Division considered this
claim by Petitioner and rejected it “without further discussion in a written opinion.” (See App.
Div. Direct Appeal Op. 61.)

Here, the record does not support the allegation that the prosecutor intended to elicit
prejudicial testimony from Mr. Rice. Rather, the prosecutor asked only whether Mr. Rice viewed
the photos and thought they depicted his friend Bill McGuire. The prosecutor did not ask the
condition of the body; Mr. Rice offered that testimony spontaneously. In fact. in a later sidebar
with the trial judge, the prosecutor stated, “I didn’t know he was going to say that, Judge.” (Apr.
4, 2007 Trans. 25:21—22.)

Moreover, there was already substantial testimony presented to the jury about the condition
of the victim's body. Multiple police officers testified in graphic detail about discovering the
suitcases containing Bill McGuire's body parts. (See generally Mar. 5.2007 Trans. 141:24-142:1,
170:1-10: Mar. 6, 2007 Trans. 5:8-12, 6:23-7:8, ECF No. 9-51.) Police officer Janine Hall
testified about the discovery of a suitcase on May 5, 2004 which contained two severed legs. “cut
approximately at the knee area.” (Mar. 5, 2007 Trans. 141:24—142:1.) She stated that, at the time,
the legs showed no signs of decomposition or discoloration. (/d,) Police officer Elizabeth Dutton

testified that on May I 1. 2004 another suitcase was discovered. this time containing a man’s
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 18 of 48 PagelD: 6566

severed torso “cut from the belly button up” inside black plastic trash bags. (/d. at 170:1-10.) And
Officer Dutton testified the plastic bags smelled “like decomposing flesh, rotten fish and the actual
sea or bay water.” (Mar. 6, 2007 Trans. 5:8-[2.) Officer Dutton also testified that the torso was
severed from the waist down, in various stages of decomposition. with different degrees of
discoloration within the skin. and with body organs visible near the waistline where the torso had
been cut. (/d. at 6:23-7:8.) Given the gruesome nature of this murder and the graphic details
presented to the jury, Mr. Rice's testimony that the victim's body was “bloated” did not “so infect[]
the trial with unfairness as to make the resulting conviction a denial of due process.” Darden. 477
U.S. at 181 (internal quotation marks and citation omitted).

Furthermore, during the jury charge, the trial court instructed the jury to decide the case
based solely upon the evidence and to “weigh the evidence without passion, without prejudice or
sympathy. Simply use your common sense. Any influence caused by these emotions has the
potential to deprive both the State and the defendant of what you promised, a fair and impartial
trial by fair and impartial jurors.” (Apr. 17. 2007 Trans. 155:13-20.) “[A]bsent extraordinary
circumstances, jurors are presumed to follow the instructions given them by the court.” Glen v.
Wynder, 743 F.3d 402. 407 (3d Cir. 2014). Here. there are no extraordinary circumstances and no
evidence to suggest the jurors were unable to follow the trial court's instructions. Thus, given the
context of the entire trial. the prosecutor did not engage in prosecutorial misconduct. Habeas relief
on this ground is denied.

iv. Affair with Dr. Miller
Petitioner next alleges that the prosecutor's eliciting of “prejudicial testimony of the details

of petitioner's affair with prosecution witness Dr. Miller” constituted prosecutorial misconduct.
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 19 of 48 PagelD: 6567

(Am. Pet. *15.) On direct appeal, the Appellate Division determined that the prosecutor's
questioning on this topic did not constitute misconduct, explaining:

The trial transcript shows . . . that the prosecutor asked a few

questions to establish the nature of the extra-marital relationship as

relevant to defendant's motive to kill her husband. .. . Defense

counsel did not object to the questions about the extra-marital affair,

and the defense itself later pursued cross-examination testimony

from Miller that he continued to be intimate with defendant after he

had cooperated with the police and agreed to record telephone

conversations with her.
(App. Div. Direct Appeal Op. 58.) The Appellate Division also highlighted that both the
prosecutor and the trial court had reminded the jury that any testimony about the affair had a
limited purpose and that it could be used only to determine Petitioner's motive. (fd. at 58-59.)

The Court will not disturb that decision. The testimony provided by Dr. Miller was relevant
evidence of Petitioner's motive to kill her husband. The eliciting of such testimony, therefore, did
not constitute prosecutorial misconduct because the testimony was relevant to the criminal case.
See Parker, 567 U.S. at 47-48 (holding that there is no prosecutorial misconduct where a
prosecutor's comments raise appropriate considerations relevant to the criminal case).
Accordingly. relief on this claim is denied.
v. Use of Speculation
Petitioner's last claim of prosecutorial misconduct alleges simply “witness speculation and

use of speculation in closing arguments.” (Am. Pet. *15.) When Petitioner raised this claim on
direct appeal, she more specifically explained that the prosecutor “continually pressed questions
despite sustained objections and prior rulings.” (Pet'r’'s Direct Appeal Br. 45.) Petitioner
referenced the prosecutor's repeated attempts to have one witness speculate about what another

witness was thinking, to elicit expert handwriting testimony from a lay witness, and to suggest the

State had facts not in evidence related to the victim's gambling. (//.) Petitioner also asserted that

19
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 20 of 48 PagelD: 6568

the prosecutor's summation utilized speculation unsupported by the record, such as the Petitioner's
use of a sawesilencer, that Petitioner dismembered the victim in their master bathroom, that
Petitioner stored the victim's body in a refrigerator, and that Petitioner hacked into the victim's
various internet accounts. (fd, at 45-48.)

a. Witness Speculation

Petitioner points to three instances of witness speculation. First, Petitioner argues that the
prosecutor improperly requested a witness speculate about what another witness was thinking. (fed.
at 45.) This allegation appears to arise from the prosecutor's questioning of Detective Sergeant
William Scull about whether another police officer, Ryan Dougherty, agreed that the victim’s car
had been found in a certain parking space outside the Flamingo Hotel in Atlantic City, New Jersey.
(4: see also Apr. 4. 2007 Trans. 48:4—49:5.) After the prosecutor asked Detective Sergeant Scull
this question, however. defense counsel immediately objected before Detective Sergeant Scull was
able to answer. (Apr. 4, 2007 Trans. 49:4—9.)

Second, Petitioner alleges that the prosecutor sought to elicit expert handwriting testimony
from a lay witness after the trial court had prohibited that line of questioning. (Pet’r’s Direct
Appeal Br. 45.) At trial. the prosecutor asked lay witness Tamar Joffee, the office manager at the
Franklin Lakes branch of Weichert Realters. whether she recognized the victim's sister, Cindy
Ligosh’s, handwriting on documents sent to the realty office. (Mar. 27. 2007 Trans. 9:4—5. 10:11-
16:4, ECF No. 9-62.) Before the prosecutor asked the question. the trial court had expressed to
counsel at a side bar its intention to Jet Ms. Joffee testify as to Ms. Ligosh’s handwriting. so long
as the prosecutor laid the proper foundation for the opinion. (fe. at 7:6-24: 7:19-21.) But after
the prosecutor questioned Ms. Joffee about the handwriting. the trial court convened another

sidebar, where it informed the prosecutor they had not. in fact. laid the proper foundation to provide

20
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 21 of 48 PagelD: 6569

a basis for Ms. Joffee’s testimony. (fe, at 16:6-17:6.) The trial court then instructed the jury to
“disregard the testimony of Ms. Joffee regarding her comparison of the handwriting” as Ms. Joffee
was not qualified to render an opinion as to whose handwriting was on the documents. (/d. at
18:5-14.)

Finally, Petitioner argues that. despite admonishments from the trial court, the prosecutor
repeatedly asked a witness about facts not in evidence; specifically, whether someone other than
the victim had engaged in gambling which caused the victim to become “a mob murder target.”
(Pet’r’s Direct Appeal Br. 45.) The basis for this claim appears to arise from the prosecutor's
attempt to ascertain whether Jay Salpeter, a private investigator for the defense, knew that
Petitioner's father occasionally traveled to Atlantic City. (Apr. 11.2007 Trans. 31:3-33:18, ECF
No. 9-73.) The prosecutor repeatedly asked the questions in a leading manner, however, and
defense counsel objected each time. (See id.) The trial court ordered the prosecutor to “ask the
questions in a form that the court deemed appropriate,” which the prosecutor then did. (App. Div.
Direct Appeal Op. 60; see also Apr. 11,2007 Trans. 34:18-35:11.)

On direct appeal, the Appellate Division found that none of these three incidents rose to
the level of prosecutorial misconduct. (App. Div. Direct Appeal Op. 59-61.) The Appellate
Division held:

Next, defendant complains that the prosecutor improperly elicited
expert handwriting testimony from lay witness Tamar Joffee, the
office manager of the Weichert Realty office in Franklin Lakes.
Alter showing Joffee the handwritten label on the Federal Express
package. the prosecutor asked “is that Cindy Ligosh's handwriting?”
When Joffee said it was not, the court itself initiated a sidebar
conference and eventually ruled that Joffee was not qualified to
provide an opinion about the handwriting. The court struck Joffee's
answer and instructed the jury to disregard it because Joffee had
“freely admitted she's not a handwriting expert.” The court's ruling

and instruction corrected any prejudice from the brief. opinion
testimony. See State v. Manley, 54 NZ 259, 271 (1969) (jury is

2]
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 22 of 48 PagelD: 6570

assumed to have followed the court's limiting instruction).
Moreover, defendant was not convicted of the charges in the second
indictment related to the Federal Express package.

Defendant also complains about the prosecutor's cross-examination
of defense private investigator Jay Salpeter on the subject of
gambling and EZ pass records related to Atlantic City. We have
found no error in the manner or form of cross-examination. The
prosecutor did not seek to elicit evidence that had been ruled
tnadmissible. See State v. Rose, 112 NZ 454, 517(1988).

Nor did she continue to ask questions after the court ordered the line
of questioning to stop. See State v. Hinds, 278 N.£Super. 1. 17-18
(App. Div. 1994), reversed on other grounds, 143 N.J. 540 (1996).
The trial court in effect ordered the prosecutor not to ask certain
leading questions on cross-examination of Salpeter. despite the
provisions of NARE. 61l(c) to the contrary, even after the
prosecutor represented that she had a good faith basis for the facts
included in those questions. The prosecutor attempted to ask the
questions in a form that the court deemed appropriate. There was no
prosecutorial misconduct. In fact. the defense received a more
favorable ruling than the rules of evidence and the circumstances
warranted,

We have considered defendant's other claims of prosecutorial

misconduct in the questioning of witnesses and reject them without
further discussion in a written opinion. &. 2:11—3(e)(2).

(fel)

This Court agrees with the Appellate Division that each of Petitioner's allegations of
“witness speculation” lacks merit. On none of these occasions did the prosecutor disregard the
trial court's orders, or intentionally seek to solicit speculative testimony. Even if the prosecutor
had gone outside the bounds of proper conduct, the trial court issued a curative instruction after
each of the alleged instances of misconduct or sustained defense counsel's objections to any
improper questions. As stated previously. jurors are generally presumed to follow the instructions
given to them by the court and there is no indication that the jurors did not do so here. Glen. 743

F.3d at 407. After reviewing the record in context. Petitioner's contention that the prosecutor

‘}t
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 23 of 48 PagelD: 6571

engaged in misconduct by eliciting speculation from witnesses and disregarding court orders is, as
the Appellate Division found, without merit. Petitioner's claim for relief on this ground is denied.
b. Closing Sunmmation Speculation

Petitioner also alleges the prosecutor relied on improper speculation during her closing
summation as well. (Am. Pet. *15.) On direct appeal, Petitioner argued these speculative
references included: “the absence of trace evidence in [Petitioner's] apartment™ which the
prosecutor implied demonstrated Petitioner's “extraordinary efforts to conceal evidence of the
crimes, that drop cloths may have been used to prevent blood or other body tissue from sptlling in
the apartment,” that Petitioner “or an accomplice could have used a towel to muffle the sound of
a reciprocating saw when cutting the [victim's] body,” that “ice or refrigeration may have been
used to preserve parts of the body” and that the victim was a “computer technician who would
have known how to erase” the suspicious internet searches discovered on his computer. (App.
Div. Direct Appeal Op. 67, 72.)

As for the prosecutor's remarks about the lack of trace evidence and the possible use of
drop cloths, the Appellate Division found both of these were “reasonable inferences drawn from
the evidence produced at trial.” (/d at 69.) In so ruling. the Appellate Division recounted the
following evidence from trial:

In tts closing argument, the defense had emphasized the absence in
the apartment of trace evidence of blood, tissue, or DNA, the
absence of bullet holes or saw marks, and the absence of testimony
from neighbors about gunshots or the sounds of a power saw. The
defense argued the lack of such evidence showed that the murder
and desecration of the body could not have occurred in the
Woodbridge apartment.

In response, the prosecutor argued the State did not have to prove
specifically where the crimes were committed, but the cutting of the

body and the draining of blood may have occurred in the shower
stall of the master bathroom. Based on testimony by an expert

i)
Sond
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 24 of 48 PagelD: 6572

anthropologist about the cuts in the body. the prosecutor argued that
defendant or her accomplice could have positioned the body to avoid
leaving saw marks in the shower stall. The prosecutor also argued
that drop cloths may have been used to avoid spilling blood or tissue
and that the bathroom and the rest of the apartment had been
scrubbed unusually clean and freshly painted by defendant and
helpers, not by the landlord, before the first police search was
conducted in June 2004.

Lesniak had testified he found no trace evidence providing anyone's
DNA in the apartment despite several thorough searches. Another
witness had testified of an unusua! smell of bleach and cleanser in
the master bathroom. The prosecutor also made use of testimony by
defense witnesses and others that defendant was an efficient, hard-
working nurse at her place of employment. The prosecutor argued
that the absence of even the McGuire family's own DNA in the
apartment demonstrated unusual efforts to clean the apartment and
eliminate evidence. . . . Furthermore, the reference to drop cloths
was tied to expert testimony that chips of paint and PVC pipe
material had been found in the suitcases along with Bill's body.
(/d. at 68-69.)

This Court agrees with the Appellate Division’s adjudication of this claim. The
prosecutor's remarks raised appropriate considerations relevant to Petitioner's criminal case. See
Parker, 567 U.S, at 47-48 (holding that there is no prosecutorial misconduct where a prosecutor's
comments raise appropriate considerations relevant to the criminal case). Defense counsel argued
that no DNA evidence was discovered atthe victim and Petitioner's shared apartment. [n response.
the prosecution suggested that the apartment may have been scrubbed clean before the police
searched it or that Petitioner used drop cloths when committing the crime. These statements
reflected witness testimony that the apartment smelled like bleach and cleanser. and the testimony
of the State's forensic scientist who stated that chips of paint and PVC pipe material had been

found in the suitcases containing the victim's body. Placing the prosecutor's comments within

proper context, the Court does not find that they “so infected the trial with unfairness as to make
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 25 of 48 PagelD: 6573

the resulting conviction a denial of due process.” Darden, 477 U.S. at 181 (internal quotation
marks and citation omitted).

As for the prosecutor's remark that the sound of a saw may have been muffled by a towel,
the Appellate Division held that this "may have treaded close to the line of permissible inferences”
because there was “no evidential support for that argument[.]” (App. Div. Direct Appeal Op. 69.)
The Appellate Division emphasized, however, that the comment was made just after the prosecutor
recalled that “the polyester fiber evidence found on one of the bullets recovered from [the victim's]
body suggested the killer had used a pillow to muffle the sound of gunfire.” (/e.) The Appellate
Division ultimately held that, when considered in context. the comment about muffling of the
sound of the firearm was “not so egregious that it deprived defendant of a fair trial.” (Zed. at 70.)

This Court again agrees with the Appellate Division that, based upon the evidence adduced
at trial. the prosecutor’s comments were fair comment on that evidence and were not egregious
enough to deny Petitioner a fair trial. See Darden, 477 U.S. at 181 (the prosecutor's comments
must have “so infected the trial with unfairness as to make the resulting conviction a denial of due
process” (internal quotation marks and citation omitted)). The state courts’ adjudication of this
claim was not contrary to or an unreasonable application of clearly established federai law.

As to the prosecutor's comments about the potential refrigeration of the victim's body and
the suspicious internet searches, the Appellate Division found these comments were indeed
improper speculation. (App. Div. Direct Appeal Op. 70-71.) As the Appellate Division pointed
out. there was no evidence presented at trial that Petitioner “procured quantities of ice near the
time of [the victim's] disappearance” and the medical examiner never testified that the victim's
legs had been “refrigerated or exposed to ice.” (/d. at 70.) Nor was there any evidence presented

that the victim had the “knowledge. skills. or motivation” to delete his internet search history,
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 26 of 48 PagelD: 6574

thereby inferring that he could not have been the individual who conducted the suspicious internet
searches. (fd. at 72.)

In her closing summation, the prosecutor sought to explain why the victim's severed legs
appeared fresh to rebut the defense’s theory that the victim had been dead only one day before his
legs were discovered. (Apr. 17, 2007 Trans. 8]:18-82:17.) She stated:

So, the big question is when did the flesh get in the car. and that's a
good question. and | would submit to you that it's not necessarily
true that the victim was cut up all at once. You heard that he was
significantly bled out. Yes, there was blood recovered from his chest
cavity, but what Doctor Gunther testified to what she found and
what you heard about the lack of blood in the suitcases and the bags
supports that it’s very possible, if not likely, that when his legs were
removed he could have been allowed to bleed out until most of the
blood had finished running from him and then the rest of the cutting
could have been done. and I submit to you that wouldn't necessarily
mean it would all have to be done on the same day.

She could have cooled the body with ice. There could have been
some refrigeration used. [ant not going to invite vou to speculate.
We don't know. [. ..] And. again, it’s not a contest where if we don't
know every conceivable answer that the State loses. The burden is
to firmly convince you that she participated in this murder; and in
this case with the mountain of evidence against her and the very
complex plan executed by a very smart and meticulous woman, |
submit to you. it's amazing we know as much as we do.
(id. (emphasis added))

The prosecutor also referenced in her closing statement the suspicious internet searches
recovered from Petitioner and the victim's home computer. (/cd. at 98:25-99;11.) At trial. State
Police computer expert Jennifer Seymour testified that between April 11.2004 and April 26, 200-4.
there were internet searches on the computer for topics including. but not limited to: “*undetectable
poisons.” ‘state gun laws.” “instant poison.” ‘gun laws in Pennsylvania.” “toxic insulin levels.” ‘fatal

insulin doses.” ‘fatal digoxin doses.” ‘instant undetectable poisons.” “how to commit suicide.” “how

to commit murder. “how to purchase hunting rifles in NJ. “pesticide as poison.” [and] ‘insulin as

26
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 27 of 48 PagelD: 6575

a poison[.]** (App. Div. Direct Appeal Op. 12; see also Mar. 13, 2007 Trans. 100:3-8; 102:1—
108:8, ECF No. 9-54.) The defense brought in their own computer expert who testified that some
of these suspicious internet searches were conducted around times that websites of interest to the
victim, such as work-related websites, were visited. (Apr. [1.2007 Trans. 72:16-92:24.) Thus,
the defense argued that it had been the victim who engaged in the suspicious internet searches.
(Apr. 16, 2007 Trans. 88:16-92:16.) In disputing this theory, the prosecutor during summation
stated, in pertinent part:

The searches were there. How to commit a murder, and it was [the

victim] that was murdered. Common sense tells you it was

defendant that did those searches.

Please, also consider Bill was a computer guy. He was a computer

tech. That's what he did fora living. and ifhe was contacting his ex-

wife or doing anything else that was untoward at the computer one

thing to be certain of [the victim] would have known how to erase

it. That's what he did for a living. He would know that things were

cached, not like the rest of us that had no idea, most of us wouldn't

know when you do an internet search that things are saved.
(Apr. 17, 2007 Trans. 98:25-99:11.)

The Appellate Division held that although the prosecutor had overstepped the bounds of
reasonable inference with her remarks about potential refrigeration and suspicious internet
searches. the “brief and isolated” comments, “[vJiewed in the context of the State's entire closing
argument and all the evidence reviewed with the jury. [the comments] did not have the capacity to
influence the jury's verdict.” (App. Div. Direct Appeal Op. 73.) As a result, the Appellate
Division determined Petitioner had not been deprived of a fair trial. (4) This Court agrees. As
stated previously, federal law regarding prosecutorial misconduct requires reviewing courts to

examine the prosecutor's offensive actions in the context of the entire trial to determine whether

those remarks “so infected the trial with unfairness as to make the resulting conviction a denial of
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 28 of 48 PagelD: 6576

due process.” Darden, 477 U.S. at 181 (internal quotation marks and citation omitted): see also
Moore, 255 F.3d at 105.

Here, the prosecutor's comments did not so infect the proceedings as to render Petitioner's
trial unconstitutionally unfair. In discussing the potential refrigeration of the victim's body. the
prosecutor was responding to defense counsel's argument that the victim's severed legs were not
consistent with someone who had been deceased for several days. (Apr. 16. 2007 Trans. 42:11—
43:12.) She fleetingly remarked that Petitioner could have put the body parts on ice. but quickly
emphasized to the jury that they were not to speculate and that the State simply did not know
whether ice or refrigeration had been used. (Apr. 17. 2007 Trans. 81:18-82:17.) The prosecutor
made another brief and fleeting comment about the victim's ability to clear his search history in
order to rebut defense counsel's theory that the victim had conducted the suspicious internet
searches and not Petitioner. (/d. at 98:25-99:11.) The victim's knowledge or ability to clear his
search history was unknown and did invite speculation. Yet, at no point did defense counsel object
to these comments or request a curative instruction. (App. Div. Direct Appeal Op. 72.)
Nevertheless. the trial court, as part of the jury charge, instructed the jurors that they could only
decide the case based upon the evidence produced at trial and that “[s]peculation. conjecture and
other forms of guessing play no role in the performance of [their] duty.” (Apr. 17. 2007 Trans.
155:13-20.) Accordingly. in light of the entire trial, and upon assessment the severity of the
prosecutor's conduct. the effect of the curative instructions. and the quantum of evidence against
Petitioner. this Court does not find that the state courts’ adjudication of this claim was contrary to

or an unreasonable application of clearly established federal law.
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 29 of 48 PagelD: 6577

Cc. Ground Three ~ Evidentiary Errors

Petitioner asserts that certain evidentiary errors made by the trial court deprived her of her
due process right to a fair tria!. (Am. Pet. *17.) Petitioner maintains that: (1) the court erred in
admitting expert testimony regarding tool marks on the garbage bags . . . because the technique is
not scientifically proven and reliable: (2) the trial court erroneously excluded relevant.
admissible{.] and exculpatory evidence supporting the defense ([P]etitioner’s motive for
purchasing the handgun)”; and (3) that the trial court erroneously excluded “testimony from [the
victim’s] first wife that [he] had abandoned their marriage in 1992 and disappeared[.]” (/d.)

lt is well-established that the violation of a right created by state Jaw is not a cognizable
basis for federal habeas relief. Estelle v. McGuire, 302 U.S. 62, 67-68 (1991) ("We have stated
many times that “federal habeas corpus relief does not lie for errors of state law.” (citation
omitted)). Thus, Petitioner is not entitled to habeas relief for alleged errors in state law evidentiary
hearings, unless those errors rise to the level of a deprivation of due process. See id. at 70 (“[T]he
Due Process Clause guarantees the fundamental elements of fairness in a criminal trial.” (quoting
Spencer v. Texas, 385 U.S. 554, 563-64 (1967))): see also Keller v. Larkins, 251 F.3d 408. 419
(3d Cir. 2001) (observing that the petitioner “was tried in state court. and the admission of expert
testimony in a state trial presents a question of state law—unless. of course, the evidence violates
due process or some other federal constitutional right”).

i. Expert Witnesses

First, with respect to the admission of expert testimony about tool marks on the garbage
bags, the State introduced the testimony of Frank Ruiz and Thomas Lesniak. (App Div. Direct
Appeal Op. 25-26.) Mr. Ruiz was “qualified by the trial court as an expert witness in plastic bag

technology and manufacturing by virtue of his twenty-seven years of experience in the plastic bag
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 30 of 48 PagelD: 6578

industry and his degree in chemistry.” (/d.) Mr. Ruiz testified that the garbage bags found in the
suitcases with the victim’s body and the garbave bags recovered from Petitioner's apartment were
“produced on the same production fine and within hours of each other.” (/e.) State police forensic
scientist Thomas Lesniak was qualified by the trial court as a tool mark expert based upon, among
other qualifications. his twenty-seven years of experience as a forensic scientist. his multiple
certifications from the Bureau of Alcohol. Tobacco, Firearms. and Explosives ("ATF") in tool
mark analysis, and his performance of hundreds of tool mark examinations. (éd. at 38-39.) Mr.
Lesniak testified that both the garbage bags found with the victim's body and the ones discovered
at Petitioner’s apartment were “produced with the same tools and therefore on the same extrusion
line.” (/d, at 25-26.) The State used the testimony of these experts and their findings regarding
the matching garbage bags to argue Petitioner's involvement in the victim's murder. (fe, at 33.)
In addressing this claim on direct appeal. the Appellate Division thoroughly analyzed the
qualifications of Mr. Ruiz and Mr. Lesniak and the decision by the trial court to admit them as
expert witnesses under the standard set forth by Frye v. United States, 293 F. 1013 (D.C. Cir.
1923). (éd. at 33-48.) As for Mr. Ruiz. Petitioner challenged none of the criteria for his admission
as expert witness but rather, argued that Mr. Ruiz “failed to follow proper testing protocols[.]” (td.
at 36-37.) The Appellate Division ultimately held that Petitioner's arguments about Mr. Ruiz’s
methodology and conclusions “might have affected the credibility and weight of his testimony.
but not its admissibility” and that the trial court “committed no error in admitting [Mir.] Ruiz’s
expert testimony about the two sets of garbage bags.” (/eé. at 37.) With regard to Mr. Lesniak, the
Appellate Division found “no error in [the] admission of tool mark analysis as a field appropriate
for expert testimony.” (/e, at 47.) The Appellate Division also added that even if Mr. Lesniak’s

tool mark analysis “should have been excluded. its admission was at most harmless error” because

30)
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 31 of 48 PagelD: 6579

the substance of his testimony about the garbage bags was “duplicative” of Mr. Ruiz’s and Mr.
Ruiz “persuasively provided the same expert opinions on the basis of thorough and complete visual
and chemical examination of the two set of bags.” (/c/ at 48.)

Here. the state court's adjudication of this claim is not contrary to or an unreasonable
application of clearly established federal law. Evidentiary errors “are not considered to be of
constitutional proportion, cognizable in federal habeas corpus proceedings, unless the error
deprives a defendant of fundamental fairness in his criminal trial.” Bisaccia v. Att'y Gen. of NuZ..
623 F.2d 307, 312 (3d Cir. 1980). Both the triat court and the Appellate Division carefully
examined the qualifications of Mr. Ruiz and Mr. Lesniak. (Jan. 25, 2007 Mot. Trans., ECF No. 9-
42; Jan. 31, 2007 Mot. Trans., ECF Nos. 9-43, 9-44: App. Div. Direct Appeal Op. 33-48.) Upon
review of both the trial court’s five hearing and the Appellate Division’s 15-page opinion on the
issue, this Court discerns no error in the trial court’s admission of expert testimony from either
Mr. Ruiz or Mr, Lesniak that would rise to the level of a deprivation of due process. Both Mr.
Ruiz and Mr. Lesniak had substantial experience in their respective fields and significant expert
testifying as expert witnesses in those fields. Accordingly. Petitioner is not entitled to relief on
this claim.

ii. Limiting of Mr. Lowery’s Testimony

Petitioner also maintains the trial court erred in excluding testimony about her motive for
purchasing a firearm. (Am. Pet. *17.) Part of the defense’s theory of the case was that the victim
asked Petitioner to purchase a firearm for him because his felony record prohibited from
purchasing one on his own, (Pet’r’s Direct Appeal App. Div. Br. 37-58.) At trial. the defense
sought to present the testimony of the George Lowery. the victim's co-worker, who would testifs

“regarding conversations with [the victim] where [the victim] talked about wanting to purchase or

31

“Ae
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 32 of 48 PagelD: 6580

possess a gun because his headlights kept getting stolen out of his car in late 2003." (App. Div.
Direct Appeal Op. 51 (internal quotation marks omitted).) Mr. Lowery would also testify that the
victim did plan to ask Petitioner to purchase the firearm for him. (/d.) Defense counsel argued
these statements to Mr. Lowery fell under two hearsay exceptions: state of mind under New Jersey
Rule of Evidence 803(c)(3). and statement against penal interest under New Jersey Rule of
Evidence 803(c)(25). (fd. at 52.) The prosecution disagreed that these statements were admissible.
(See id.) After hearing oral argument from the parties. the trial court limited Mr. Lowery’s
testimony to only the fact that he fad a discussion with the victim about the purchase of a firearm.
(Cd. at 51.) Mr. Lowery was prohibited from discussing any specifics of the victim's statements.
(id.) In arriving at this decision. the trial court held that the victim's “state of mind prior to the
time of the murder is not really that significant” and his statements were “inadmissible hearsay~
because they could not be “verified at this point or determined to be reliable.” (/dé (internal
quotation marks omitted).)

Here, this Court does not find that the trial court's evidentiary rulings about Mr. Lowery’s
testimony rise to the level of a deprivation of due process. See Estelle, 502 U.S. at 70. New Jersey
Rule of Evidence 803(c)(3). which applies to state of mind statements. provides that a hearsay
statement may be admitted if:

[the] statement [was] made in good faith of the declarant's then-
existing state of mind. emotion. sensation or physical condition
(such as intent, plan, motive, design. mental feeling. pain. or bodily
health). but not including a statement of memory or belief to prove
the fact remembered or believed unless it relates to the execution,
revocation. identification, or terms of declarant's will.
And New Jersey Rule of Evidence 803(c)(25). which applies to statements against penal

interests. provides that a hearsay statement may be admitted if:

statement which was at the time of its making so far contrary to the
declarant's pecuniary. proprietary. or social! interest. or so far tended

32
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 33 of 48 PagelD: 6581

to subject declarant to civil or criminal liability, or to render invalid
declarant’s claim against another, that a reasonable person in
declarant’s position would not have made the statement unless the
person believed it to be true. Such a statement is admissible against
a defendant in a criminal proceeding only if the defendant was the
declarant.

Upon review of both rules, this Court agrees with the trial court and the Appellate Division,
which both held that the victim's statements to Mr. Lowery did not fall under either hearsay
exception. (App. Div. Direct Appeal Op. 54.) As the Appellate Division explained, the victim's
statements did not fall under New Rule 803(c)(3) because “they were not a clear expression of a
present intention or plan to have his wife buy a gun.” they “lacked specificity,” and “there was
insufficient evidence that [the victim] had made them to Lowery in good faith.” (/d. (internal
quotations marks and citations omitted).) The statements likewise did not fall under Rule
803(c)(25) because there was simply no evidence the victim “believed his wife’s purchasing a gun
might subject him to criminal prosecution or penalties” and was thus “not necessarily contrary to
his penal interest.” (/c/. at 55 (internal quotation marks omitted). )

Moreover, any perceived error from the trial court’s limitation of Mr. Lowery’s testimony
did not deprive Petitioner of fundamental fairness in her trial. The trial court did permit Mr.
Lowery to testify that he and the victim had spoken about purchasing a firearm a few months
before the victim’s disappearance. And the jury heard testimony from two other witnesses that
Petitioner said she purchased the firearm because the victim asked her to. (Mar. 20, 2007 Trans.

38:3-16. ECF No. 9-58: Mar, 21. 2007 Trans. 31:18-52:12. ECF No. 9-59.) Thus. the jury

 

* The New Jersey Rules of Evidence are modeled after the Federal Rules of Evidence. Travelers
Prop. Cas. Co. of Am. v. Hallam Eng'g & Constr. Corp.. No. 08-0444. 2013 WL 30174, at *7 n.1
(D.N.J. Jan. 2, 2013). New Jersey Rule of Evidence 803(¢)(3) mirrors Federal Rule of Evidence
803(3) and New Jersey Rule of Evidence 803(c)(25) mirrors Federal Rule of Evidence 804(b)(3).

33
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 34 of 48 PagelD: 6582

ultimately heard the same information Petitioner wanted elicited from Mr. Lowery, Accordingly,
Petitioner is not entitled to habeas relief on this claim.

iii. Testimony from Victim’s First Wife

Petitioner argues that the trial court improperly excluded the defense from introducing
testimony from the victim's first wife, Marcie Paulk, that the victim had abandoned their marriage
in 1992, maxed out their credit cards, and disappeared. (Am. Pet. *17; Pet'r’s Direct Appeal Br.
60.) At trial, the State argued that Petitioner exhibited a lack of concern or “callousness” following
her husband's disappearance. (Pet'r’s Direct Appeal Br. 61.) To combat this, the defense wanted
io introduce Ms. Paulk’s testimony to establish why Petitioner was unconcerned about her
husband's disappearance — because that was “precisely how [the victim] had left [Ms. Paulk].”
(/d.) But the trial court ruled that Ms. Paulk’s testimony was “inappropriate and inflammatory in
that it really amounts to a character attack and an appeal to the sympathy of the jury.” (App. Div.
Direct Op. 49 (interna! quotation marks omitted).) The trial court further explained that the
testimony “from so many years earlier did not constitute admissible habit or custom evidence, and
the remote time made it irrelevant to issues in this case and ultimately prejudicial.” (/d.)
When Petitioner raised this claim on direct appeal. the Appellate Division held:

A trial court has broad discretion under V./R.E. 403 to exclude

evidence that may be prejudicial or that may divert the jury's focus

from the relevant issues in the case. See State v. Sands, 76 NF 127.

144(1978). Under that rule of evidence, potentially relevant

evidence may be excluded if its probative value is substantially

outweighed by the risk of undue prejudice, confusion of issues. or

undue delay. The trial court's balancing of factors under N/R. E,

403 “is subject to the abuse of discretion standard. which sustains

the trial court's ruling ‘unless it can be shown that the trial court

palpably abused its discretion, that is, that its finding was so wide

[of] the mark that a manifest denial of justice resulted.” State v.

Lykes, 192 Nf 519, 534(2007) (quoting Green vo NA Mfrs. ins.

Co., 160 NZ 480. 492 (1999)). There was no denial of justice in
excluding Paulk's proposed testimony.
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 35 of 48 PagelD: 6583

The testimony was clearly not admissible under NV./R.E. 406 as
evidence of Bill's habit or routine of leaving wives. It was
potentially relevant to explain defendant's behavior following Bill's
disappearance, but it was also highly inflammatory and prejudicial.
It would have injected into the trial collateral and complex issues
about Bill's first marriage. It had the potential of diverting the focus
of the jury and confusing issues by raising matters that occurred
twelve years earlier and that could not be adequately addressed in
this case. Balanced against the potential prejudice and confusion of
issues, the probative value of Paulk's proposed testimony was slight.
We conclude the trial court did not abuse its discretion in excluding
it.

(id. at 49-51 (alteration in original).)

This Court agrees with the Appellate Division’s adjudication of the claim. Ms. Paulk’s
testimony that the victim had previously “disappeared” on her and abandoned their marriage may
have had slight probative value regarding Petitioner's own conduct when the victim disappeared
in May 2004. Yet Ms. Paulk’s testimony was also an inflammatory attack on the victim's
character. Further, the testimony had no tendency in reason to prove that Petitioner thought the
victim had left Aer and abandoned their marriage. Thus, the trial court’s exclusion of this evidence
did not rise to the level of deprivation of due process. See Estelle. 502 U.S. at 70. Petitioner ts
not entitled to habeas relief on this claim.

D. Ground Four ~ Ineffective Assistance of Counsel

 

In Ground Four, Petitioner raises four claims of ineffective assistance of counsel. The
Sixth Amendment guarantees the accused the “right .. . to have the Assistance of Counsel for his
defense.” U.S. Const. amend. VI. The Sixth Amendment’s guarantee of the right to counsel “is
the right to the effective assistance of counsel.” AfeMann v. Richardson. 397 U.S. 759. 771 n.14
(1970). Counsel can deprive a defendant of the right by “fatling to render “adequate legal

assistance[.J'" Strickland v. Washington, 466 U.S. 668. 686 (1984) (quoting Cuvier v. Sullivan.
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 36 of 48 PagelD: 6584

446 U.S. 335, 345 (1980)). The Supreme Court's well-established two-prong test governing
claims of ineffective assistance of counsel is set forth in Strickland.

First, a petitioner must show that “counsel's performance was deficient. This requires {the
petitioner to show] that counsel made errors so serious that counsel was not functioning as the
“counsel” guaranteed by the Sixth Amendment. Jed. at 687; see also United States v. Shedrick, 493
F.3d 292, 299 (3d Cir. 2007). The petitioner must also show that counsel's allegedly deficient
performance prejudiced his defense such that the petitioner was “deprive[d] ... of a fair trial... .
whose result is reliable.” Strickland. 466 U.S. at 687: Shedrick, 493 F.3d at 299. In evaluating
whether counsel was deficient. the “proper standard for attorney performance is that of reasonably
effective assistance[.]'” Jacobs v. Horn. 395 F.3d 92, 102 (3d Cir. 2005). A petitioner must
therefore show that counsel's representation “fell below an objective standard of reasonableness”
under the circumstances. fd. The reasonableness of counsel's representation is evaluated under
each case's particular facts, viewed as of the time of the challenged conduct of counsel. /d. So.
to meet the deficient performance prong. a defendant “must identify the acts or omissions of
counsel that are alleged not to have been the result of reasonable professional judgment.”
Strickland, 466 U.S. at 690. In scrutinizing counsel's performance. courts must be highly
deferential and “indulge a strong presumption that counsel's conduct falls within the wide range
of reasonable professional assistance[.]” Jd, at 689.

Second. even where a petitioner can show that counsel's representation was deficient, the
petitioner must still affirmatively demonstrate that counsel’s deficient performance prejudiced the
defense. /d. at 692-93. To satisfy this prejudice prong, “a defendant need not show that counsel's
deficient conduct more likely than not altered the outcome in the case.” /d. at 693. Rather, a

petitioner must establish that “there is a reasonable probability that the result of the [case] would
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 37 of 48 PagelD: 6585

have been different absent the deficient act or omission.” Hinton v. Alabama, 134 8. Ct. 1081,
1083 (2014) (per curiam); see also Strickland, 466 U.S. at 699 (A petitioner must demonstrate
“that there is a reasonable probability that. but for counsels unprofessional errors, the result of the
proceeding would have been different. A reasonable probability is a probability sufficient to
undermine confidence in the outcome.”). “It is not enough for the defendant to show that the errors
had some conceivable effect on the outcome of the proceeding.” Strickland. 466 U.S, at 693.
The well-established two-prong Strickland test requires satisfaction of both components
for a claim that counsel's assistance was so defective as to require reversal ofa conviction. Given
that “failure to satisfy either prong defeats an ineffective assistance claim” and “it is preferable to
avoid passing judgment on counsel's performance when possible.” courts should address the
prejudice prong first where it is dispositive of a petitioner's claims. United States v. Cross, 308
F.3d 308, 315 (3d Cir. 2002); Judge v. United States, 119 F. Supp. 3d 270, 280-81 (D.N.J. 2015).
When a federal habeas petition under § 2254 is based upon an ineffective assistance of
counsel claim, “[t]he pivotal question is whether the state court’s application of the Strickland
standard was unreasonable,” which “is different from asking whether defense counsel's
performance fell below Siwickland's standard.” Harrington v, Richter, 562 U.S. 86, LOL (2011).
For purposes of § 2254(d)(1), “an unreasonable application of federal law is different from an
incorrect application of federal law.” ‘cd (emphasis omitted). “A state court must be granted
deference and latitude that are not in operation when the case involves [direct] review under the
Strickland standard itself" fd. Habeas review of ineffective assistance of counsel claims are.
therefore. “doubly deferential.” Cullen v. Pinholster, 563 U.S. 170, 190 (2011)). Federal habeas
courts must “take a highly deferential look at counsel's performance” under Strickland, “through

the deferential lens of § 2254(d).~ /d. (internal citations omitted).
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 38 of 48 PagelD: 6586

For the following reasons. Petitioner has not shown that she is entitled to federal habeas

relief based upon alleged ineffective assistance of counsel.

 

i. Failure to Obtain Forensic Evidence from Garbage Bags and Victim's
Computer

Petitioner first asserts that her counsel was constitutionally deficient for failing to “have
the garbage bags and computer of the victim examined and tested for forensic evidence to support
the defense case.” (Am. Pet. *18.) Petitioner alleges, without support, that “[t]he forensic
evidence uncovered after trial included searches for information on how to ‘poison your wife” and
a website titled “-www.unfaithfulwife.net.”. This suggests it was [the victim]. and not petitioner,
who made those searches. This rebuts the State's evidence at trial ... that 11 was petitioner who
conducted all the internet searches.” (/ef.)

Petitioner raised this claim in her PCR petition. The PCR coun dismissed the claim.
explaining:

Petitioner argues that her counsel was ineffective for failing to
authorize their computer expert to review the entire internet history
of the Pavillion computer taken from the McGuire apartment. She
contends that if her trial attorneys had authorized a search of the
entire internet history. rather than a limited search confined to the
six-day period reviewed by the State's expert, they would have
discovered that on January 21, 2004, someone performed searches
for “poison your wife” and “poison.” and someone accessed
websites with the following titles: “www.unfaithfulwife.net™: and
“WWW.polsonprevention.org”: and “www.poison.org”.

However, this argument also fails to establish a prima facie case of
ineffective assistance of counsel. First. the existence of those
searches on the computer in no way proves that William McGuire
conducted them. or that the Petitioner did not. As the State's
computer experts testified, “one of the most difficult parts of
computer forensics is trying to put someone at the keyboard.” and
that there is “no way of knowing whether someone else in the
household jumped on the computer for a few minutes to do a search
and then let the prior person return to what they were doing.”
Moreover, the searches Petitioner relies on were conducted months

38
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 39 of 48 PagelD: 6587

prior to the murder and therefore not necessarily related to the
searches that were conducted closer in time to the victim's
disappearance.

Lastly, and most significantly, Petitioner fails to appreciate that the
decision to limit the search to the six-day timeframe prior to the
murder was most likely a strategic one. At trial. Petitioner's counsel
was able to challenge the State’s contentions regarding the
incriminating searches found on the computer by presenting an
expert of their own. This defense witness testified that some of these
incriminating searches were made within minutes of other searches,
thus supporting defense counsel's argument that the searches were
more likely to have been conducted by William McGuire.
Authorizing a search of the entire internet history on the McGuire
computer could have undercut this defense insofar as it could have
revealed other incriminating evidence linking Petitioner to the
crime. This was a risk trial counsel most likely did not wish to take,
and accordingly the decision to limit the search constituted sound
trial strategy pursuant to Stare v. Arthur. Petitioner is unable to show
that her trial counsel's performance was ineffective.

(Law Div. PCR Op. [8-19 (emphasis in original).) The Appellate Division affirmed this decision

for substantially the same reasons. (See App. Div. PCR Op. 20.)

The state court's decision on this claim was neither unreasonable nor contrary to
Strickland. Petitioner has not established that her trial counsel was deficient for not expanding the
forensic analysis of the computer searches or that she was prejudiced by this decision. As the
Superior Court aptly stated. trial counsel’s decision was most likely strategical and prevented the
reveal of any other incriminating searches that may have been made by Petitioner. or anyone else
using the computer. Moreover, Petitioner makes no showing that had this evidence been presented
at trial there is a reasonable probability that the outcome of trial would have been different.
Accordingly. relief on this claim is denied.

ii. Failure to Consult a Gun Expert

Petitioner next argues that counsel “failed to consult an expert to determine if the gun

purchased by petitioner matched the bullets recovered from the body of the victim.” (Am. Pet.

39
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 40 of 48 PagelD: 6588

*18.) Atrial, the State’s ballistics experts testified that the bullets recovered from the victim's
body had been fired from a gun that had “six lands and grooves[.]" a rifling pattern consistent with
the handgun purchased by Petitioner. (/.) Yet Petitioner alleges that after trial her appellate
attorney “discovered on a Taurus website that the make and model” of the firearm she purchased
only had “five lands and grooves.” (/c.) Thus, Petitioner submits that if this evidence had been
presented at trial. it would have refuted the prosecution's inference that Petitioner's handgun was
the murder weapon. (éd.)

Petitioner raised this argument in her PCR petition. (Law Div. PCR Op. 13.) She alleged
that in preparation for her PCR proceedings. she consulted a ballistics expert. Dr. Peter De Forest,
who informed her that the Taurus handgun she had purchased would have fired bullets with only
five, and not six. lands and grooves on them. (éd.) In response. the State produced an affidavit
from Robert Morrison, the President and Chief Executive Office of Taurus International
Manufacturing. Inc., the company that manufactured the firearm Petitioner purchased. (ded. at ! 4.)
Mr. Morrison attested that the Taurus firearm Petitioner purchased could produce either five or six
lands and grooves on bullets that it fired and that “there fwas] no way of knowing whether the
revolver at issue fhad] five lands and grooves or six lands and grooves” without examining the
weapon itself. (/e (emphasis in original).) Given Mr. Morrison's sworn statements, the PCR
court determined Petitioner did not establish her trial counsel had been ineffective. (/et at 15.)
The PCR court held that since the firearm Petitioner purchased had never been found, there was
no way to inspect the gun and determine its rifling characteristics. (4c) Thus, Mr. De Forest's
testimony would not have established “that Petitioner's gun ‘most likely had five lands and

grooves’ as opposed to the six that were found on the bullets extracted from the victim's bods [.]”

40
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 41 of 48 PagelD: 6589

(id.) The Appellate Division summarily affirmed the PCR court's determination on appeal. (See
generally App. Div. PCR Op.)

Here, this Court agrees with the PCR court's determination that Petitioner's trial counsel
was not ineffective. Even if Petitioner's trial counset had consulted with a ballistics expert such
as Mr. De Forest, the gun Petitioner purchased was never located. Asa result, it would have been
impossible to determine whether the firearm produced five or six lands and grooves. Contrary to
Petitioner's assertion, a ballistics expert could not have disproven that Petitioner's gun was
consistent with the murder weapon. Petitioner is therefore not entitled to relief on this claim.

iii. Failure to Investigate Chloral Hydrate

Petitioner also contends her trial counsel was ineffective for failing to retain an expert
witness, a forensic pharmacologist, to present an alternative explanation for the presence of chloral
hydrate in the victim's car. (Am. Pet. *18-19.) At trial, the State inferred that Petitioner had
administered chloral hydrate to her husband to sedate him before ultimately murdering him. (Apr.
17, 2007 Trans. 22:7-18. 60:9-6t:4.) Petitioner claims. however, that the victim may have been
using steroids or “GHB” because in a police interview with the victim’s sister, she expressed
concern that the victim “had been showing signs of what she believed might be steroid abuse.”
(Law Div. PCR Op. 15 (internal quotation marks omitted).) Thus. Petitioner argues that if the
victim were using steroids or GHB. he could have been taking chloral hydrate to counteract the
side effects. (Am. Pet. *1 8-19.)

When Petitioner raised this claim during her PCR proceedings, the PCR court found that
Petitioner's claim “flies in the face of the evidence in the record.” (Law Div. PCR Op. 15.) The
PCR court explained:

[T]here was no evidence presented from which a jury could infer
that the victim was using steroids or GHB. Moreover. the victim's

41
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 42 of 48 PagelD: 6590

sister testified that she “had no knowledge of any drug use by
William,” that he “was not in too good of shape anymore.” and
although he had purchased a “weight set” the year before. she did
not know if he ever “used it.” Accordingly, there was nothing in
{the victim's sister's] statement indicating that she believed the
victim was bodybuilding or showing signs of using steroids to do
so. To the contrary, [the victim's sister] indicated that her brother
was out of shape and that he had gotten heavier and started balding
over the years, all general information provided to the police in an
elfort to assist their investigation. [herefore. it is unlikely that an
expert witness would have been permitted to testify to a wild
speculation that has no support in the record. Moreover, assuming
that an expert witness was permitted to testify to the fact that chloral
hydrate can be used to counteract the symptoms of GHB
withdrawal. such testimony would not constitute proof that the
victim was in fact using steroids or GHB and suffering from
withdrawals. {1 is highly improbable that such testimony would
have resulted in a different verdict by the jury, and accordingly.
Petitioner's trial counsel was not ineffective for strategicalls
choosing not to retain or consult with such an expert. More
importantly, it is highly unlikely that the Court would have admitted
such speculative testimony—testimony that in fact was contrary to all
the evidence presented at trial.

(dd. at 15-16.)

Here, as the PCR court found. there was no evidence presented from which the jury could
infer that the victim was using steroids or GHB. The victim’s sister never testified at trial that she
suspected her brother was using steroids or GHB or that he may have been using chloral hydrate
to counteract symptoms of such drugs. Thus, “it is unlikely that an expert witness would have
been permitted to testify to a wild speculation that [had] no support in the record.” (dd. at 16).
Even if the trial court had admitted such expert testimony, however. the testimony would still not
have proven that the victim was using chloral hydrate. GIIB. or steroids. By Petitioner's own
admission, an expert witness would have only established that chloral hydrate was a drug used to
counteract withdrawal from GHB or steroids. (Am. Pet. *§9.) As a result. this Court finds that

Petitioner has not established that her counsel was ineffective. The state courts’ adjudication of
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 43 of 48 PagelD: 6591

this claim was not contrary to, or an unreasonable application of, clearly established federal law.
Petitioner is not entitled to relief on this claim.
iv. Failure to Consult an Expert Regarding Bloodstain Evidence

Finally, Petitioner asserts that her trial counsel was ineffective for failing “to call an expert
witness to rebut the prosecution's contention that the petitioner could have cleaned up bloodstains
resulting from the murder and dismemberment of William McGuire in her apartment.” (Am. Pet.
*19.) Petitioner submits that:

To explain the complete absence of bloodstains or tissue residue in
petitioner's apartment, the prosecution presented testimony from
two forensic scientists who stated that blood and tissue stains can be
cleaned up with a 10% bleach solution. The inference was that
petitioner had cleaned up her apartment after murdering and cutting
up the body of William McGuire. However, petitioner's post-
conviction relief lawyer consulted with an expert who wrote a report
stating that luminol test was extremely sensitive and that it was
highly unlikely that any attempt to completely clean a blood-stained
area would succeed. This evidence, if presented at trial, would have
rebutted the prosecution's inference that the apartment was the
murder scene and was carefully cleaned up afterward.
(id.

When Petitioner raised this claim during her PCR proceedings. the PCR court found that
her trial counsel had engaged in “extensive cross-examination™ of the State's forensic scientist.
Thomas Lesniak, “for the purpose of convincing the jury that the murder and dismemberment of
[the victim] could not have occurred inside the McGuire apartment. since multiple searches,
utilizing the most technologically advanced tools available to a forensic scientist. yielded no DNA

evidence.” (Law Div. PCR Op. 17.) Review of the record reveals this thorough cross-

examination:

 

> Petitioner did not attach to her Petition any report from an expert about the sensitivity of luminol
test. (See generally Am. Pet.)

43
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 44 of 48 PagelD: 6592

[Defense Counsel}: And you certainly did a thorough job as far as
trying to recover as much valuable trace evidence as you could?

[Mr. Lesniak]: That's my job.

[Defense Counselj: Of course. And you did, correct?

{Mr. Lesniak]: Yes.

[Defense Counsel]: You said something to this jury yesterday about
with today’s technology you can detect DNA or trace evidence very

easily, correct?

[Mr. Lesniak]: Very easily. It depends on how much material is
there, very easily.

[Defense Counsel]: Sure.

[Mr. Lesniak]: Let’s say technology has improved over the years,
yes.

[..]

(Defense Counsel]: And you can pick up DNA or blood even if you
can’t see it. right. in your analysis?

{Mr. Lesniak]: If | can’t see it. Usually if fim looking --

[Defense Counsel]: Let me withdraw that and rephrase the question.
| understand | confused you with that. You can pick up. you. the
scientist. looking with forensic testing can pick up DNA or blood
evidence that a lay person couldn't see?

[Mr. Lesniak]: Correct.

[Defense Counsel]: Okay. That a lay person couldn't feel. right?

(Mr. Lesniak]: Correct.

[Defense Counsel]: That a lay person couldn't smell. for instance.
yes?

[Mr. Lesniak]: Yes.

[Defense Counsel]: Okay. And that’s why you went to that
Woodbridge apartment yourse!f four times, correct?

44
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 45 of 48 PagelD: 6593

(Mr. Lesniak]: Yes.

[Defense Counsel]: And you looked thoroughly as you described to
this jury, yes?

[Mr. Lesniak]: Yes.
[Defense Counsel]: And you came up with no evidence.
[Mr. Lesniak]:; That's correct.
(Mar. 29. 2007 Trans. 109:15-11 1:11, ECF No. 9-64.)
Defense counsel then emphasized Mr. Lesniak’s testimony and the lack of DNA evidence
found at the apartment during his closing:

[W]e know he luminoled the apartment and there was absolutely no
evidence of blood found in that apartment. Luminol. as you know
now, is that test that detects any bload or any left-on blood. even
blood that’s not visible to the naked eye. Not one drop of blood
came up in that apartment.

We also know that he actually went as far as to remove drain, some
of the drain pipe in the bathtub to search. not only for blood. but for
DNA. You see, their theory. their theory is that he was also
dismembered in that house with the kids there. We'll talk about that
in a second, but that's their theory. that he was dismembered in that
house, in the tub or in the shower or wherever. So they. being good
investigators. decided hey, let's go. let's go take that pipe because if
you dismember someone you may get some blood in that drain in
the low part of the drain but one thing you are going to get. for
certain, is some tissue. None found at all, none found at all.

(Apr. 16, 2007 Trans. 18:14—19:6.)

Moreover, as the PCR court held, even if defense counsel had called an expert witness to
testify about luminol testing, it “would have been unnecessary and perhaps even redundant.” (Law
Div. PCR Op. 17-18.) Petitioner's counsel. therefore, likely had multiple “strategic reasons for
not introducing an expert on luminol at trial.” (fe, at 18.) “*[A] court must indulge a strong

presumption that counsel's conduct ... might be considered sound trial strategy.” Davis v.

45
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 46 of 48 PagelD: 6594

Superintendent Graterford SCI, No. 16-3436, 2021 WL 56985, at *2 (3d Cir. Jan. 7. 2021)
{alterations in original) (quoting Strickland, 466 U.S. at 689). For these reasons. this Court does
not find that Petitioner has demonstrated that her counsel was ineffective for failing to call an
expert witness on this matter. The state courts’ adjudication of this claim was not contrary to. or
an unreasonable application of. clearly established federal law and Petitioner is not entitled to relief
on this claim.

E. Ground Five — Violation of Retainer Agreement

In Ground Five, Petitioner asserts that her right to the effective assistance of counsel under
the Sixth Amendment was violated by a provision in her retainer agreement with her trial counsel
that provided that counsel agreed to pay for any expert witnesses.? (Am. Pet. *20.) Petitioner
contends that this provision gave counsel a “financial interest in saving money by not spending
money for expert witnesses.” (/¢/.) Petitioner raised this claim in her PCR Petition. (See generally
PCR Pet.) The PCR court rejected this claim. as “there is no legal authority that supports
Petitioner's argument that a retainer agreement of this sort creates a conflict of interest and rises
to the level of constitutional ineffective assistance of counsel.” (Law Div. PCR Op. 19.) The PCR
court further found Petitioner's claim to be too speculative to warrant relief because she presented
no evidence that suggested her trial counsel was “concerned that hiring additional expert witnesses
could reduce the pool of money from which they would be paid. or that they actually failed to
retain additional experts because of insufficient funds.” (éd. at 20.) The Appellate Division

affirmed this decision without discussion. (App. Div. PCR Op. 20.)

 

* The Court's review of the retainer agreement in question shows that counsel. in fact. agreed only
to “advance on behalf of [Petittioner]” fees and costs “associated with investigators, experts,
paralegals, accommodations in New Jersey, service of subpoenas. and preparation of exhibits.”
(Supp. Retainer Agreement *73-74. ECF No. 9-16.)

+6
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 47 of 48 PagelD: 6595

The decision of the state courts on this claim was neither contrary to established federal
precedent, nor an unreasonable application of any such precedent. Petitioner has failed to cite to
any legal authority that would show that her retainer agreement with counsel was legally deficient.
Most notably, however, Petitioner has failed to establish that she suffered any prejudice. Petitioner
makes no allegation that counsel refused to hire certain experts due to cost, nor does she allege
any specific type of expert that counsel should have obtained and what that expert's testimony at
trial] would have been. Accordingly, because Petitioner has not met her burden under Strickland.
relief on this claim is denied.

IV. MOTION FOR A STAY

Over a year and a half after briefing was completed on Petitioner's habeas petition,
Petitioner filed a Motion fora Stay. (Mot. to Stay, ECF No. 14.) In her Motion, Petition requests
a “temporary stay” of her petition until such time as she as able to obtain private counsel. (/e. at
1.) Petitioner filed this Motion on February 25, 2020 and to date, over one year later, she has still
not retained private counsel. (See id.)

The Court will deny the Motion because Petitioner is not eligible fora stay, See Rhines v,
Weber, 544 U.S. 269, 277-78 (2005). The Petition does not contain any unexhausted claims and
AEDPA’s one-year statute of limitations period is not an issue in this case. See Rhines, 544 U.S.
at 277-78. Additionally, a habeas petitioner has no constitutional or statutory right to
representation by counsel. Reese v. Fulcomer, 946 F.2d 247, 263 (3d Cir. 1991). superseded by
statute on other grounds, 28 U.S.C. § 2254(d). Here, it is unclear what benefit counsel would
provide Petitioner. The habeas petition has been fully briefed. Petitioner presented a thorough
and cogent Petition and traverse, and the matter can be decided on the record already before the

Court. Accordingly, Petitioner's Motion fora Stay is denied.

47
Case 3:18-cv-03411-MAS Document 15 Filed 03/31/21 Page 48 of 48 PagelD: 6596

Vv. CERTIFICATE OF APPEALABIL.ITY

Under 28 U.S.C. §2253(c), a petitioner may not appeal from a final order in a habeas
proceeding where that petitioner's detention arises out of his state court conviction unless he has
“made a substantial showing of the denial of a constitutional right.” “A petitioner satisfies this
standard by demonstrating that jurists of reason could disagree with the district court's resolution
of his constitutional claims or that jurists could conclude the issues presented here are adequate to
deserve encouragement to proceed further.” Miller-Ef, 537 U.S. at 327; see also Slack vy.
McDaniel, 529 U.S. 473, 484 (2000). Because jurists of reason would not disagree with this
Court's conclusion that Petitioner has failed to make a substantial showing of the denial of a
constitutional right, Petitioner's habeas petition is inadequate to deserve encouragement to proceed

further. Accordingly. a certificate of appealability shall not issue.

VI. CONCLUSION
For the reasons stated above. the Petition for habeas relief is DENIED and a certificate of

appealability shall not issue. An appropriate order follows.

=: Abd heaps eps
I

MUCHAEL A. SI

UNITED STATES DISTRICT JUDGE
Dated: = a 13 !

48
